[gbmdznbiowpf000001.jpg]

 

Exhibit 10.33

August 6, 2019

 

 

Mr. Albert P. Carey
7201 West Friendly Avenue

Greensboro, North Carolina 27410

 

 

Dear Al:

 

On behalf of the Board of Directors (the “Board”) of Unifi, Inc. (the
“Company”), we are pleased to offer you employment as Executive Chairman of the
Company on the following terms:

 

1.Position.  The Company shall employ you as Executive Chairman of the Board and
you agree to provide the services described in Section 2 hereof.  Your
employment will be effective as of July 1, 2019 (the “Employment Date”).  

 

2.Duties.  You shall report to the Board and your duties shall be to:
(a) provide leadership to the Board and the Company’s executive management;
(b) act as the primary spokesperson for the Board; (c) act as an adviser and
confidant to the President; (d) assist with developing the Company’s corporate
strategy; (e) in conjunction with management, lead the Company in its
relationships with shareholders and business and customer relationships;
(f) lead efforts regarding management succession; and (g) have such other duties
as the Board may reasonably determine.  The Company’s principal executive
officer shall remain the President of the Company.

 

3.Term; Termination. Your employment shall continue until the Company’s annual
shareholders’ meeting in 2019 and shall be extended by mutual agreement of the
Board and you for successive periods thereafter between each of the Company’s
annual shareholders meeting (the period of actual employment, the “Term”).  The
Term, and your employment hereunder, may be terminated at any time: (a) by you
for any or no reason, on 30 days’ prior written notice to the Company (which the
Company may, in its sole discretion, make effective as a resignation earlier
than the termination date provided in such notice), (b) by the Company, at any
time with or without cause by written notice to you, at the election of the
Board, and (c) by the Company, at any time with or without cause by written
notice to you, due to your failure to be re-elected as a member of the Board by
the Company’s shareholders. If either you or the Company provide notice of
termination pursuant to either the foregoing clause (a) or clause (b), by
signing this letter agreement you hereby offer your resignation as a member of
the Board effective concurrent with the termination of the Term, which
resignation may or may not be accepted by the Board in its sole discretion.

 

4.Base Salary.  Your base salary shall be $700,000 per fiscal year, payable in
accordance with the Company’s regular payroll practices.  Compensation is
reviewed annually by the Compensation Committee of the Board, provided that your
base salary and RSU grant will not be reduced.  The Company shall deduct and
withhold from any amounts payable under this letter agreement such federal,
state, local or other taxes to the extent required to be withheld pursuant to
applicable law.

 

5.Restricted Stock Units. You will receive a grant of restricted stock units
(“RSUs”) each fiscal year having an aggregate grant date value equal to
$700,000.  Each such grant of RSUs shall vest as follows: (i) the grant date
amount equal to the annual retainer amount paid to members of the Board pursuant
to the Company’s Director Compensation Policy in effect on the date of grant
(currently $100,000) shall vest in full upon grant and (ii) the remainder of the
RSUs shall vest pro rata on a per diem

 

--------------------------------------------------------------------------------

Unifi / Carey Letter Agreement

August 6, 2019

Page 2 of 4

 

 

basis (assuming 365 days per year) for days served in a fiscal year as Executive
Chairman.  All RSU grants shall be converted into an equivalent number of shares
of Company common stock and distributed to you in a single distribution within
30 days following the termination of your service as a member of the Board.  All
RSU grants shall be subject to the terms and conditions of the Company’s Amended
and Restated 2013 Incentive Compensation Plan (as such plan may be amended,
modified, or replaced).

 

6.Reimbursement of Expenses. The Company shall promptly reimburse you for all
reasonable and necessary expenses actually incurred by you directly in
connection with the business and affairs of the Company and the performance of
your duties hereunder, in each case subject to appropriate substantiation and
itemization of such expenses and fees in accordance with the guidelines and
limitations established by the Company from time to time.

 

7.Nondisclosure of Confidential Information; Protected Disclosures. You and we
agree that your duties under the terms of this letter agreement would result in
your acquiring confidential information concerning the Company and its
affiliates.  You shall not, except in the course of the good faith performance
of your duties hereunder or as required by applicable law, without limitation in
time or until such information shall have become public other than by your
unauthorized disclosure, disclose to others or use, whether directly or
indirectly, any Confidential Information (as hereinafter defined) regarding the
Company.  For purposes of this letter agreement, “Confidential Information”
shall mean information about the Company or its clients or customers that was
learned by you in the course of your employment by the Company, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information, but excludes information (i) which is in the public domain through
no unauthorized act or omission of you; or (ii) which becomes available to you
on a non-confidential basis from a source other than the Company without breach
of such source’s confidentiality or non-disclosure obligations to the
Company.  You agree to deliver or return to the Company, at the Company’s
request at any time or upon termination or expiration of your employment or as
soon thereafter as possible, (i) all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written information (and all
copies thereof) furnished by the Company or prepared by you during the term of
your employment by the Company and (ii) all notebooks and other data relating to
research or experiments or other work conducted by you in the scope of such
employment.  Upon the date of termination of your employment hereunder, you
shall, as soon as possible but no later than two (2) days after the date of
termination, surrender to the Company all Confidential Information in
Executive’s possession and return to the Company all Company property in your
possession or control, including but not limited to, all paper records and
documents, computer disks and access cards and keys to any Company
facilities.  This Section 7 shall survive the termination of this
agreement.  Pursuant to the Defend Trade Secrets Act of 2016 (8 U.S.C. §
1833(b)), you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret of the Company that
(i) is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  If you file a lawsuit for retaliation by the Company for reporting
a suspected violation of law, you may disclose the trade secret to your attorney
and use the trade secret information in the court proceeding, if you (i) file
any document containing the trade secret under seal, and (ii) do not disclose
the trade secret, except pursuant to court order.  Nothing in this letter
agreement, is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such
section.  Notwithstanding any provision in any agreement between the Company and
you, you may disclose any confidential or non-public information (i) to report
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and

 

--------------------------------------------------------------------------------

Unifi / Carey Letter Agreement

August 6, 2019

Page 3 of 4

 

 

Exchange Commission, the United States Congress and any agency Inspector
General, or make other disclosures that are protected under the whistleblower
provisions of federal law or regulation or (ii) as required by law or order by a
court; provided, however, you agree to notify the Company in advance if you are
required to provide information or testimony in connection with any action
brought by a non-governmental or non-regulatory person or entity.

 

8.Miscellaneous. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by certified mail,
postage and fees prepaid, or nationally recognized overnight express mail
service, (a) if to you, in person or at the address last on file with the
Company as your home address for payroll purposes and (b) if to the Company, at
its corporate headquarters.  This letter agreement constitutes the entire
agreement and understanding between the Company and you with regard to the
subject matter hereof and supersedes all prior understandings and agreements
with respect to the subject matter hereof, whether written or oral.  This letter
agreement may not be amended, supplemented or modified except by an instrument
in writing signed on behalf of the Company and you. Any term or condition of
this letter agreement may be waived at any time by the party that is entitled to
the benefit thereof, but no such waiver shall be effective, unless set forth in
a written instrument duly executed by or on behalf of the party waiving such
term or condition. No waiver by any party of any term or condition of this
letter agreement, in any one or more instances, shall be deemed to be or
construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion.  This letter agreement shall be governed by
and interpreted and enforced in accordance with the laws of the State of North
Carolina, without giving effect to any choice of law or conflict of laws rules
or provisions (whether of the State of North Carolina or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of North Carolina.  This letter agreement may be executed in counterparts,
and either party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
The parties agree that the delivery of this letter agreement may be effected by
means of an exchange of facsimile or electronically transmitted signatures.

 

***




 

--------------------------------------------------------------------------------

Unifi / Carey Letter Agreement

August 6, 2019

Page 4 of 4

 

 

If the above terms and conditions are satisfactory to you, please sign both
copies of this letter indicating your acceptance and return them to me.  An
original executed copy will be returned to you.

 

Yours sincerely,

 

UNIFI, INC.

 

/s/ ALISON JESTER

 

Alison Jester

Senior Vice President, Human Resources

 

 

 

 

I hereby acknowledge my receipt and acceptance of the terms and conditions of
this offer of employment.

 

/s/ ALBERT P. CAREY
Albert P. Carey

 

Date: AUGUST 6, 2019

 

 